NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted August 31, 2022 *
                               Decided August 31, 2022

                                        Before

                   FRANK H. EASTERBROOK, Circuit Judge

                   AMY J. ST. EVE, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge


No. 20-3533

JIMMIE D. MILLER,                                  Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Southern District of Illinois.

      v.                                           No. 3:17-CV-859-MAB

WEXFORD HEALTH SOURCES, INC., et al.,              Mark A. Beatty,
    Defendants-Appellees.                          Magistrate Judge.


                                      ORDER

        Jimmie Miller, a former Illinois inmate, appeals from the summary judgment on
his claims that medical providers and prison officials violated his rights under the
Eighth Amendment by ignoring his hepatitis, diabetes, mental health, and vision issues.



      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3533                                                                          Page 2

The district court correctly concluded that no reasonable jury could find that any
defendant deliberately ignored these four matters; therefore, we affirm.

       In reviewing the summary judgment against him, we view the facts about the
treatment of Miller’s four conditions in the light most favorable to him. Henry v. Hulett,
969 F.3d 769, 774 (7th Cir. 2020) (en banc). His treatment occurred at Pinckneyville
Correctional Center, where he was imprisoned from September 2016 to early 2019. (He
was released from a different prison in 2020.)

        The first condition is hepatitis. Miller was diagnosed with Hepatitis C before his
incarceration, and he was enrolled at Pinckneyville’s chronic-care clinic upon arrival at
the prison in 2016. Soon after, he met with a nurse practitioner who performed tests and
found that a measure of Miller’s fibrosis of the liver was 0.71. In 2015, Pinckneyville
adopted a policy (which Miller does not contest) authorizing therapy for Hepatitis C
only if an inmate’s fibrosis measure was over 1.0. Based on Miller’s score, the nurse
practitioner told him that he did not qualify for Hepatitis C therapy, but that he should
continue visiting the chronic-care clinic for monitoring. Miller asked the nurse
practitioner for the Hepatitis A and B vaccinations at that visit, and she told him to
“drop a request slip.” (Miller eventually received the vaccines four years later.) While
Miller was imprisoned at Pinckneyville, his providers continued to monitor his fibrosis
score. It never rose above 1.0; he therefore never received Hepatitis C therapy.

       Miller also has Type II diabetes, and he received treatment for it from two
doctors. Miller visited one doctor after arriving at the prison and reported intermittent
pain in his lower left side. A chest x-ray and lab tests of his urine and kidneys yielded
normal results, and the doctor concluded that Miller’s pain was likely caused by
musculoskeletal issues. Miller’s blood glucose levels, though, were elevated, suggesting
to the doctor that Miller’s diabetes had not been “well controlled.” The doctor therefore
prescribed insulin for his diabetes and enrolled him in the diabetes clinic, where a pair
of doctors monitored his blood glucose levels, which remained elevated. In response,
the doctors told Miller to maintain a well-balanced diet, and they recommended
nutritional adjustments. Months later, Miller told one of the doctors about increased
urination, dry mouth, and thirst. The doctor raised Miller’s insulin dosage, adjusted
other drugs, and prescribed a low-sugar insulin snack to supplement the prison’s
regular meals, which a nutritionist said included options for diabetics.

       Miller also experiences mental-health problems. He was on anti-psychotic drugs
for bipolar disorder when he arrived at Pinckneyville. Shortly after his intake in 2016,
No. 20-3533                                                                             Page 3

Miller met with a psychiatrist who concluded that he was then “mentally stable” and
recommended that he discontinue the anti-psychotic medication (advice that Miller
accepted). Miller did not return to that psychiatrist for a follow-up exam, but he met
with a mental-health counselor. The counselor noted that Miller was coherent and
cooperative; she nonetheless recommended individual and group therapy, to which
Miller agreed. Later, when Miller reported feeling anxious in his stomach, the counselor
discussed coping skills with him. By December 2016, Miller asked the counselor to
restore his bipolar medicine. Because she did not have the credentials to prescribe
medication, she referred him to a psychiatrist. Miller eventually met with a psychiatrist
and resumed medication in July 2017.

       The final medical issue concerns Miller’s vision. He wears eyeglasses, and he
asserts that they fell off during a fight in his cell shortly after he arrived in 2016. While a
nurse evaluated him after the fight, Miller reports that he encountered the warden and
asked her to retrieve his glasses from the floor of his cell. She responded that she would
“look into it,” but never followed up. (The warden denies agreeing to retrieve his
glasses.) Miller spent a month in segregation and when he returned to his cell, his
glasses were missing. About nine months later, an optometrist replaced his glasses.

       Miller sent grievances and letters to prison officials about these issues. In
particular, in June 2017 Miller filed an emergency grievance regarding his medical care.
The grievance officer processed it, consulted with an administrator who reviewed
Miller’s medical records, and verified that he was receiving treatment for his conditions.
On that basis, the grievance was denied. Miller also sent letters to administrators such
as the acting director and medical directors of the Illinois Department of Corrections,
complaining about what he considered to be inadequate responses to his grievances. He
received no replies to these letters. He also tried to hand a grievance to a correctional
counselor, but she declined to take it and told him to place it in the grievance box.

        Miller next turned to federal court for relief, suing medical staff, grievance
officials, and administrators under the Eighth Amendment. See 42 U.S.C. § 1983. The
district court entered summary judgment for three medical officers on the ground that
Miller had not exhausted administrative remedies for claims against them. With the
parties’ consent, a magistrate judge conducted all remaining proceedings. In entering
summary judgment for the defendants, the magistrate judge reasoned that Miller’s
medical providers had undisputedly complied with the uncontested guideline for
Hepatitis C therapy by watching his fibrosis level (which stayed below the cutoff for
intervention). Likewise, they had adequately treated his diabetes, side pain, and mental
No. 20-3533                                                                        Page 4

health, because Miller did not rebut the evidence that they provided appropriate exams,
therapy, clinic access, and dietary adjustments. Next the court ruled that the missing
eyeglasses did not present a serious medical issue. Finally, the court addressed the
claims against the grievance officers and administrators. It ruled that no reasonable jury
could conclude that they deliberately ignored Miller’s health, because they reasonably
investigated grievances and properly deferred to his providers’ medical judgment.

       On appeal, Miller challenges these rulings. To survive summary judgment on his
Eighth Amendment claims, he must supply evidence that can persuade a reasonable
jury that the defendants recklessly disregarded a substantial risk of serious harm to his
health. See Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). In considering whether Miller’s
medical providers deliberately ignored his health, we examine the totality of his
medical care. See Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016). Courts defer to a
medical professional’s treatment decisions unless no minimally competent professional
would have responded the same way. Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).

       With respect to his hepatitis, Miller has not met his burden to avoid summary
judgment. It is undisputed that, upon his arrival at the prison, his doctors enrolled him
in a specialized clinic for hepatitis and followed the prison’s uncontested protocol of
monitoring his fibrosis score and ordering further treatment only if the score exceeded
1.0 (which it never did). Miller responds that he did not receive the vaccines for
Hepatitis A and B as quickly as he would have preferred. But he has not furnished
evidence, as he must, that he suffered from either condition or was harmed by the
delay. See Reck v. Wexford Health Sources, Inc., 27 F.4th 473, 483 (7th Cir. 2022).

       Regarding Miller’s diabetes, his doctors also provided treatment compatible with
the Eighth Amendment. It is undisputed that they enrolled him in a specialized clinic
for diabetes, prescribed medication such as insulin, monitored his glucose levels, and
recommended dietary adjustments. Miller replies that his doctors did not require the
prison to provide him with meals tailored to his diabetes or address the pain in his side
that he once reported. But Miller has not presented evidence that the prison’s regular
meals, which a nutritionist testified included options for diabetics, were inappropriate
for him. And when Miller complained of pain in his lower left side, his doctor ordered a
chest x-ray and performed lab tests, both of which showed no abnormalities.

       Likewise, a reasonable jury could not conclude that Miller’s providers were
deliberately indifferent to his mental-health issues. Miller does not dispute that the
prison’s psychiatrist evaluated him upon his arrival, and he supplied no evidence to
No. 20-3533                                                                         Page 5

contradict that doctor’s conclusion that Miller was stable and could discontinue his anti-
psychotic medication (a plan to which Miller consented). Also, no medical evidence
contradicts the professionalism of the judgment from the prison’s counselor who
offered individualized and group therapy for Miller, advised coping skills for him, and
referred him to a psychiatrist when he wanted to resume medication. Miller responds
that he wanted a different course of treatment, but he offers no evidence that the one he
received was reckless.

       Next, we address Miller’s claim about his eyeglasses. He argues that the district
court overlooked evidence that prison officials refused to return his missing glasses
before he was taken to segregation and he could not see clearly for almost a year. But
even if true, he has not demonstrated that the defendants exposed him to a known and
serious risk of substantial harm. Miller has not pointed to medical records or other
evidence illustrating the extent of his visual impairment without glasses, let alone to
evidence that any defendant was aware of its severity and consciously disregarded it.
See Petties, 836 F.3d at 728. Thus, even if the warden promised to “look into” his missing
glasses and failed to do so, Miller has not demonstrated that she knew about and
recklessly ignored a serious risk to his health. See id.

       We now turn to Miller’s claims against grievance officials. On appeal, he does
not point to any evidence suggesting that these officials failed to process grievances that
he properly filed; he contends only that the grievance officers should not have denied
them. But the denial of a grievance is not by itself an Eighth Amendment violation.
See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). And before a grievance officer
denied Miller’s emergency grievance in 2017, he did so after consulting with the
medical officials about Miller’s care; the officer could rightly defer to that medical
judgment. See Eagan v. Dempsey, 987 F.3d 667, 694 (7th Cir. 2021). Miller replies that
other grievances were ignored rather than processed. But he does not supply evidence
that he properly filed these other grievances, as he must in order to proceed on a claim
that officers had to respond to them. See Dole v. Chandler, 438 F.3d 804, 808–09 (7th Cir.
2006). Miller also contends that a correctional counselor declined to accept one
grievance by telling him to place it in the designated box. But no evidence suggests that
Miller could not (or need not) do so, or that a grievance officer failed to review it.

       Next, Miller tries to revive claims against prison administrators who did not
respond to his mailings, complaining about how their subordinates handled his medical
care and grievances. But administrators cannot be vicariously liable for failings of
subordinates. See Burks, 555 F.3d at 593–94. In any event, as discussed above, Miller has
No. 20-3533                                                                     Page 6

not shown that any subordinates violated his Eighth Amendment rights. See Gill v. Cty.
of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017).

       Finally, Miller challenges the finding that he failed to exhaust administrative
remedies against three medical providers. But no evidence contradicts the court’s
finding that his grievances about these providers were either inexcusably untimely or
not administratively appealed in the manner required under the Illinois Administrative
Code. See Pozo v. McCaughtry, 286 F.3d 1022, 1024–25 (7th Cir. 2002).

      Miller’s other arguments are not developed and required no further discussion.

                                                                           AFFIRMED